Citation Nr: 1523515	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  13-30 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

 


INTRODUCTION

The Veteran had active service from December 1970 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The RO has reopened the claim, but continued the denial issued in a previous final decision.  In the statement of the case, the RO stated that there are new development procedures put in place specific to claims for bilateral hearing loss.  Specifically if a veteran is shown to have served m a Military Occupational Specialty (MOS) for which military noise exposure can be conceded or if there is a significant threshold shift when comparing entrance examination with separation examination, the RO is are required to order a VA examination and seek a medical opinion.  The RO determined that the service treatment records did not show a significant threshold shift, but the DD form 214 showed that the Veteran's MOS was that of a Missile Crewman.  Therefore, the RO conceded military noise exposure based on service duties and the claim was reopened.  However, the Board has an obligation to make an independent determination of its jurisdiction regardless of findings or actions by the RO.  Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996).

The Board notes that several service connection claims (for the right knee, feet, and left wrist) are currently under review at the RO and are not before the Board at this time.

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  In October 1996, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal.

2.  Evidence submitted since the RO's October 1996 decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's October 1996 rating decision which denied service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2014).

2.  New and material evidence has been received since the RO's October 1996 rating decision; thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  With regard to the issue of whether new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the Veteran's claim is being granted to the extent that it is reopened.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

In an October 1996 rating decision, the RO denied service connection for bilateral hearing loss on the basis that bilateral hearing loss was not shown during service and current bilateral hearing loss (shown on a VA outpatient treatment reports and a June 1996 audiological examination) was not related to service.  A notice of disagreement or additional relevant evidence was not received within the subsequent one-year period.  Bond v. Shinseki, 659 F.3d 1362, 1367-8 (Fed. Cir. 2011).  Therefore, the RO's October 2006 rating decision is final.  38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Since the prior final decision, evidence has been added to the record.  The additional pertinent evidence of record consists of an April 2012 VA examination report and the Veteran's contentions.  The VA examination included a negative opinion.  The Veteran provided new contentions.  He indicated that he was examined for discharge many months before he was actually separated from service and subsequent to his discharge examination, he was exposed to loud noises.  He also detailed all of his post-service employment, explaining why there was low noise exposure.

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Further, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  

In this case, additional lay evidence was submitted which tends to show that current hearing loss is related to service.  Thus, the claim of service connection for bilateral hearing loss is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.


ORDER

New and material evidence having been presented, the claim for service connection for bilateral hearing loss is reopened, and the appeal granted to this extent only.  



REMAND

As noted, the Veteran was afforded a VA examination in April 2012 which yielded a negative opinion.  The examiner stated that based on review of record and the fact that no hearing loss was present at enlistment or separation, hearing loss is less likely as not (less than 50/50 probability) caused by or a result of military noise exposure.

The Board notes that the absence of hearing loss disability in service is not in and of itself fatal to a claim for service connection for bilateral hearing loss disability.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Rather, service connection is warranted if all of the evidence, including that pertinent to service, reflects that current bilateral hearing loss is related to in-service noise exposure or anything else in service.  The opinion is inadequate because the issue is not whether the Veteran had a diagnosis of hearing loss in service, but rather whether his present hearing loss is related to his exposure to acoustic trauma in service.  See Hensley v. Brown, 5 Vet. App. 155, 160 (1993).  

Given the examiner's failure to provide a complete rationale which adequately considers the Veteran's assertions of in-service noise exposure as well as the RO's concession of such exposure, the Board finds that a remand is required to obtain an addendum opinion as to whether the Veteran's current bilateral hearing loss is related to in-service noise exposure. 

Accordingly, this matter is REMANDED for the following actions:

1.  Obtain a VA addendum opinion from an audiologist.  The audiologist should review the record.  The audiologist should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that bilateral hearing loss had its clinical onset during service or within one year of separation or is related to any in-service disease, event, or injury.  

The audiologist should discuss the fact that the RO has conceded inservice acoustic trauma as well as the lay evidence of hearing loss beginning during service and continuing to the current time.  

The audiologist should also discuss any post-service noise exposure taking into consideration the Veteran report of no significant industrial noise exposure.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  The AMC should review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, AMC should return the case to the examiner for completion of the inquiry.

3.  Finally, the RO should readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014). 



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


